MEMORANDUM***
Aurora Hernandez-Roman, a native and citizen of Mexico, petitions for review of *273the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) decision denying her application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo. Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1145 (9th Cir.2002). We deny the petition.
At the IJ hearing, Hernandez-Roman admitted through counsel that she had no qualifying relative. Consequently, the IJ properly determined that Hernandez-Roman was ineligible for cancellation of removal because she had no qualifying relative as required by 8 U.S.C. § 1229b(b)(l)(D). See id. at 1145.
Hernandez-Roman’s contention that the BIA’s summary affirmance procedure violates due process is foreclosed by our decision in Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 The panel unanimously finds this case suit*273able for decision without oral argument. See Fed. R.App. P. 34(a)(2).